DETAILED ACTION
This Office Action is in response to communication on February 25, 2022 and June 9, 2022.
Claims 6-10 and 15 were previously cancelled.
Claims 25 and 26 are cancelled in the amendment.
Claims 27 and 28 are newly added in the amendment.
Claims 1-5, 11-14, 16-20 and 22-24 are amended in the amendment.
Claims 2, 4, 12-13, 17 and 19 are cancelled in the Examiner’s Amendment.
Claims 29-34 are newly added in the Examiner’s Amendment.
Claims 1, 3, 5, 11, 16, 18, 20 and 23 are amended in the Examiner’s Amendment.
Claims 1, 3, 5, 11, 14, 16, 18, 20-24 and 27-34 have been examined.

Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given by Craig W. Kronenthal (Reg. No. 58,541) on June 9, 2022.

The application has been amended as follows: 
In the claim:
Please cancel claims 2, 4, 12-13, 17 and 19 without prejudice or disclaimer.
Please amend claims 1, 3, 11, 16, 18, 20 and 23 as indicated below.
This listing of claims will replace all prior versions, and listings, of claims in the application.

1.	(Currently Amended) A method comprising:
receiving, by a computing device, an incoming communication indicating a first address as a destination of the incoming communication;

	causing direction of the incoming communication to one or more devices associated with one or more addresses determined based on a type of the incoming communication, configuration data, and a capability of at least one device associated with the first address, wherein:
the configuration data is based on user preference in formation associating communication types with addresses; and
the configuration data associates the type of the incoming communication with the one or more addresses; and
causing establishment of a communication session with a device, of the one or more devices, that accepts the incoming communication.

2.	(Canceled) 
	

3.	(Currently Amended) The method of claim 1, further comprising:
	prior to determining the one or more addresses, determining the capability of the at least one device.

4.	(Canceled) 
	


5.	(Currently Amended) The method of claim 1, wherein the one or more addresses is determined based on at least one of:
a social network status;
an online service status;
a schedule;
a status of the at least one device; or
a location of the at least one device.

6-10.	(Canceled)

11.	(Currently Amended) An apparatus comprising:
	one or more processors; and
	memory storing instructions that, when executed by the one or more processors, cause the apparatus to:
receive an incoming communication indicating a first address as a destination of the incoming communication;

cause direction of the incoming communication to one or more devices associated with one or more addresses determined based on a type of the incoming communication, configuration data, and a capability of at least one device associated with the first address, wherein:
the configuration data is based on user preference in formation associating communication types with addresses; and
the configuration data associates the type of the incoming communication with the one or more addresses; and
cause establishment of a communication session with a device, of the one or more devices, that accepts the incoming communication.

12.	(Canceled) 
	

13.	(Canceled) 
	
	

14.	(Previously Presented) The apparatus of claim 11, wherein the one or more addresses is determined based on at least one of:
a social network status;
an online service status;
a schedule;
a status of the at least one device; or
a location of the at least one device.

15.	(Canceled)

16.	(Currently Amended) One or more non-transitory computer-readable media comprising instructions that, when executed, cause a computing device to:
receive an incoming communication indicating a first address as a destination of the incoming communication;

cause direction of the incoming communication to one or more devices associated with one or more addresses determined based on a type of the incoming communication, configuration data, and a capability of at least one device associated with the first address, wherein:
the configuration data is based on user preference in formation associating communication types with addresses; and
the configuration data associates the type of the incoming communication with the one or more addresses; and
cause establishment of a communication session with a device, of the one or more devices, that accepts the incoming communication.

17.	(Canceled) 
	

18.	(Currently Amended) A method comprising:
receiving, by a computing device, a communication associated with a first identity;

	causing direction of the communication to one or more devices associated with one or more identities determined based on a type of the communication, configuration data, and a capability of at least one device associated with the first address, wherein:
the configuration data is based on user preference in formation associating communication types with addresses; and
the configuration data associates the type of the communication with the one or more addresses; and
causing establishment of a communication session with a device, of the one or more devices, that accepts the communication. 

19.	(Canceled) 
	
	

20.	(Currently Amended) The method of claim 18, further comprising:
determining a status of a user associated with the first identity or status of any of the one or more devices; and
determining, based on the status of the user associated with the first identity or the status of any of the one or more devices, the one or more identities.

21.	(Previously Presented) The method of claim 1, wherein the first address comprises an address associated with a second computing device different from the computing device.

22.	(Previously Presented) The method of claim 1, 
wherein the first address comprises an address of a first device associated with a user, and
wherein the one or more addresses comprises an address of a second device, different from the first device, associated with the user.

23.	(Currently Amended) The method of claim 1, 
wherein the one or more addresses is determined based on at least one location associated with the at least one device.

24.	(Previously Presented) The method of claim 1, wherein the incoming communication comprises at least one of:
	a telephone call; or
an email.

25.	(Canceled) 

26.	(Canceled) 

27.	(Previously Presented) The method of claim 1, wherein the incoming communication comprises a telephone call and the capability of the at least one device comprises an audio capability of the at least one device.

28.	(Previously Presented) The method of claim 1, wherein the capability of the at least one device comprises a quality of an output from the at least one device.

29.	(New) The apparatus of claim 11, wherein the incoming communication comprises a telephone call and the capability of the at least one device comprises an audio capability of the at least one device.

30.	(New) The apparatus of claim 11, wherein the capability of the at least one device comprises a quality of an output from the at least one device.

31.	(New) The one or more non-transitory computer-readable media of claim 16, wherein the incoming communication comprises a telephone call and the capability of the at least one device comprises an audio capability of the at least one device.

32.	(New) The one or more non-transitory computer-readable media of claim 16, wherein the capability of the at least one device comprises a quality of an output from the at least one device.

33.	(New) The method of claim 18, wherein the communication comprises a telephone call and the capability of the at least one device comprises an audio capability of the at least one device.

34.	(New) The method of claim 18, wherein the capability of the at least one device comprises a quality of an output from the at least one device.

Following are a clean copy of the examiner amended claims 1, 3, 11, 16, 18, 20 and 23 as follow:

1.	A method comprising:
receiving, by a computing device, an incoming communication indicating a first address as a destination of the incoming communication;
	causing direction of the incoming communication to one or more devices associated with one or more addresses determined based on a type of the incoming communication, configuration data, and a capability of at least one device associated with the first address, wherein:
the configuration data is based on user preference in formation associating communication types with addresses; and
the configuration data associates the type of the incoming communication with the one or more addresses; and
causing establishment of a communication session with a device, of the one or more devices, that accepts the incoming communication.

3.	The method of claim 1, further comprising:
	prior to determining the one or more addresses, determining the capability of the at least one device.

5.	The method of claim 1, wherein the one or more addresses is determined based on at least one of:
a social network status;
an online service status;
a schedule;
a status of the at least one device; or
a location of the at least one device.

11.	An apparatus comprising:
	one or more processors; and
	memory storing instructions that, when executed by the one or more processors, cause the apparatus to:
receive an incoming communication indicating a first address as a destination of the incoming communication;
cause direction of the incoming communication to one or more devices associated with one or more addresses determined based on a type of the incoming communication, configuration data, and a capability of at least one device associated with the first address, wherein:
the configuration data is based on user preference in formation associating communication types with addresses; and
the configuration data associates the type of the incoming communication with the one or more addresses; and
cause establishment of a communication session with a device, of the one or more devices, that accepts the incoming communication.

14.	The apparatus of claim 11, wherein the one or more addresses is determined based on at least one of:
a social network status;
an online service status;
a schedule;
a status of the at least one device; or
a location of the at least one device.

16.	One or more non-transitory computer-readable media comprising instructions that, when executed, cause a computing device to:
receive an incoming communication indicating a first address as a destination of the incoming communication;
cause direction of the incoming communication to one or more devices associated with one or more addresses determined based on a type of the incoming communication, configuration data, and a capability of at least one device associated with the first address, wherein:
the configuration data is based on user preference in formation associating communication types with addresses; and
the configuration data associates the type of the incoming communication with the one or more addresses; and
cause establishment of a communication session with a device, of the one or more devices, that accepts the incoming communication.

18.	A method comprising:
receiving, by a computing device, a communication associated with a first identity;
	causing direction of the communication to one or more devices associated with one or more identities determined based on a type of the communication, configuration data, and a capability of at least one device associated with the first address, wherein:
the configuration data is based on user preference in formation associating communication types with addresses; and
the configuration data associates the type of the communication with the one or more addresses; and
causing establishment of a communication session with a device, of the one or more devices, that accepts the communication. 

20.	The method of claim 18, further comprising:
determining a status of a user associated with the first identity or status of any of the one or more devices; and
determining, based on the status of the user associated with the first identity or the status of any of the one or more devices, the one or more identities.

21.	The method of claim 1, wherein the first address comprises an address associated with a second computing device different from the computing device.

22.	The method of claim 1, 
wherein the first address comprises an address of a first device associated with a user, and
wherein the one or more addresses comprises an address of a second device, different from the first device, associated with the user.

23.	The method of claim 1, 
wherein the one or more addresses is determined based on at least one location associated with the at least one device.

24.	The method of claim 1, wherein the incoming communication comprises at least one of:
	a telephone call; or
an email.

27.	The method of claim 1, wherein the incoming communication comprises a telephone call and the capability of the at least one device comprises an audio capability of the at least one device.

28.	The method of claim 1, wherein the capability of the at least one device comprises a quality of an output from the at least one device.

29.	The apparatus of claim 11, wherein the incoming communication comprises a telephone call and the capability of the at least one device comprises an audio capability of the at least one device.

30.	The apparatus of claim 11, wherein the capability of the at least one device comprises a quality of an output from the at least one device.

31.	The one or more non-transitory computer-readable media of claim 16, wherein the incoming communication comprises a telephone call and the capability of the at least one device comprises an audio capability of the at least one device.

32.	The one or more non-transitory computer-readable media of claim 16, wherein the capability of the at least one device comprises a quality of an output from the at least one device.

33.	The method of claim 18, wherein the communication comprises a telephone call and the capability of the at least one device comprises an audio capability of the at least one device.

34.	The method of claim 18, wherein the capability of the at least one device comprises a quality of an output from the at least one device.

Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance:
After a further search and a thorough examination of the present application in light of the prior arts made of record, independent claims 1, 11, 16 and 18 are allowed because prior arts of record neither renders obvious nor anticipates the combination of claimed elements in light of the specification such as “cause direction of the incoming communication to one or more devices associated with one or more identities determined based on a type of the incoming communication, configuration data, and a capability of at least one device associated with the first address, wherein:
the configuration data is based on user preference in formation associating communication types with addresses; and
the configuration data associates the type of the incoming communication with the one or more addresses; and
cause establishment of a communication session with a device, of the one or more devices, that accepts the incoming communication” as recited in amended independent claims 1, 11 and 16 and 
“causing direction of the communication to one or more devices associated with one or more identities determined based on a type of the communication, configuration data, and a capability of at least one device associated with the first address, wherein:
the configuration data is based on user preference in formation associating communication types with addresses; and
the configuration data associates the type of the communication with the one or more addresses; and
causing establishment of a communication session with a device, of the one or more devices, that accepts the communication.” as recited in amended independent claim 18.

Therefore, the claims 1, 3, 5, 11, 14, 16, 18, 20-24 and 27-34 are allowable over the cited prior arts.
 
		Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.  See PTO-892 attached.
		Any inquiry concerning this communication or earlier communications from the examiner should be directed to HAO HONG NGUYEN whose telephone number is (571)272-2666.  The examiner can normally be reached on Monday-Friday 8AM-4:30PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joon H. Hwang can be reached on (571)272-40364036.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/H.H.N/Examiner, Art Unit 2447                                                                                                                                                                                                        
June 13, 2022


/DUSTIN NGUYEN/Primary Examiner, Art Unit 2446